             Case 1:17-cv-04259-LLS Document 239 Filed 12/28/20l...:=
                                                                   -·-~Page
                                                                          ======:;;::::::::::=;:::i;t.
                                                                            1 of 2      .:L
[   ·., RIGI N ~ L                                                   rsoc SD1'Y
=                                                                     DOCT '.\t E~T
                                                                       ELEC TRO~ ICA LLY FILED
    UNITED STATES DISTRICT COURT                                       DOC#: _ _ _ _ _~..,......,-,-
    SOUTHERN DISTRICT OF NEW YORK
                                             - - - - - -x              DATE FILE D:. 1   z/2:t/ io'
    DIAGEO NORTH AMERICA ,        INC .,

           Plaintiff/Counterclaim- Defendant                     17 Civ . 4259     (LLS)

                  - against -                                          ORDER

    W.J . DEUTSCH & SONS LTD. d/b/a
    DEUTSCH FAMILY WINE & SPIRITS , and
    BARDSTOWN BARREL SELECTIONS LLC ,

           Defendants/Counterclaim- Plaintiff s.
          - - - - - - - - - - - - - - - - - - -x
           Defendants move to file several exhibits to their motions

    in limine under seal : Martin Jones ' s Expert Report                (Dkt . 211) ,

    Phillip Hampton ,      II's Expert and Rebuttal Reports             (Dkt . 221) ,

    Glenn May's Rebuttal Report            (Dkt . 226) , and Bryan Van Uden ' s

    Deposition Transcript and three Redemption financial documents

     (Dkt . 225).

           The public right to access judicial documents is " firmly

     rooted in our nation ' s history . " Lugosch v . Pyramid Co . of

    Onondaga ,    435 F . 3d 110 ,   119   (2d Cir . 2006) . The documents at

     issue are "relevant to the performance of the judicial function

     and useful in the judicial process" of deciding defendants '

    motions in limine , so the public has a right to access them. See

     Id . at 119. And the mere existence of a protective order calling

     for the sealing of documents designated confidential provides no

     support for "specific, on-the - record findings that sealing is

     necessary to preserve higher values .                    " See Id . at 124.



                                              - 1-
          Case 1:17-cv-04259-LLS Document 239 Filed 12/28/20 Page 2 of 2



     Accordingly , defendants ' motions to file under seal are

denied . Defendant s must forthwith publicly file in unredacted

form the exhibits they prev i ously filed under seal .

      So ordered .


Dated :     New York , New York
            December 28 , 2020


                                                    k~ l       I   st(V>y~
                                                   LOUIS L . STANTON
                                                       U. S . D. J .




                                        - 2-
